Citation Nr: 1119669	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Dependency Indemnity Compensation (DIC) benefits in the amount of $2,812.28.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to April 1992.  The appellant is his surviving parent.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  The Committee on Waivers and Compromises (Committee) denied waiver of recovery of overpayment of DIC benefits in the amount of $2,812.28.

In September 2008, the Board decided that the overpayment was properly created and remanded the issue of waiver of recovery of overpayment for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The overpayment of DIC benefits in the calculated amount of $2,812.28 was not due to the appellant's fraud, misrepresentation, or bad faith.

2.  The failure of the Government to insist upon its right to repayment of the assessed overpayment indebtedness would result in unjust enrichment of the appellant, inasmuch as the appellant accepted benefits to which she was not entitled.

3.  The appellant did not change her position to her detriment and recovery of the overpayment would not deprive her of basic necessities.

4.  The collection of the indebtedness would not defeat the purpose of the benefit given, or otherwise be inequitable.

CONCLUSION OF LAW

Recovery of an overpayment of DIC benefits in the amount of $2,812.28 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.961, 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of her request for a waiver, to include submission of an August 2004 Financial Status Report regarding her ability to repay the debt owed. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  By a July 2004 letter, VA notified the appellant of the overpayment, and by an additional letter dated in July 2004, informed her that VA would seek to recoup the debt owed.  By correspondence received in August 2004, the appellant requested a waiver of her overpayment of DIC benefits.

The law precludes waiver of recovery of such an overpayment where fraud, misrepresentation, or bad faith is found to exist.  38 U.S.C.A. § 5302.  Such elements contemplate a willful failure to report information with the intent to obtain unentitled benefits.  There is no evidence of record upon which the Board may conclude that the appellant's actions represented the intentional behavior to obtain Government benefits to which she was not entitled, which is necessary for a finding of fraud, misrepresentation or bad faith.  There is therefore no statutory bar to waiver of recovery of the overpayment.

Thus, the question before the Board is whether recovery of the indebtedness would be against equity and good conscience, in which case recovery of the overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing faults of the debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Board has carefully reviewed the entire record, in light of the appellant's contentions and the applicable law and regulations, and finds that recovery of the overpayment of DIC benefits would not be against equity and good conscience.

The circumstances and the validly of the overpayment were discussed at the time of the Board's September 2008 decision.  In particular, the appellant, by a July 2003 RO decision, was granted DIC benefits based upon her status as a surviving parent.  By a July 2004 RO decision, subsequent to an Eligibility Verification Report (EVR) submitted by the appellant, her benefits were re-calculated and an overpayment was found.  Specifically, the RO reported that the appellant's most recent EVR demonstrated that her income had increased; and her DIC benefits thus were reduced.  The RO also reported that the Veteran's last expenses, reported at the time of the appellant's original claim of entitlement to DIC benefits, were used to reduce her countable income for a period of time beyond that of the 12-month period such expenses are allowed.  The combination of the increase in the appellant's income, as well as the fact that the RO ceased using the Veteran's last expenses to reduce the appellant's income, created an overpayment.

The Board recognizes that at the time of the July 2003 letter informing the appellant that she was entitled to DIC benefits; the RO did not explain in detail how her benefits were calculated.  However, the application submitted by the appellant that gave rise to the July 2003 award letter sought financial information as to both the appellant's current financial status as well as the Veteran's last expenses as deductible expenses.  Thus, the appellant was advised, by the very nature of the financial information sought at the time she filed a claim for DIC benefits, that her award was based upon her income and deductible expenses.  In this regard, the deductible expenses claimed by the appellant, the Veteran's last expenses, were not expenses incurred each year.  Based on the foregoing, that the RO did not provide the appellant detailed information as to the calculations made to determine her DIC benefits, and that the appellant continued to receive a benefit based upon her income and deductible expenses past the year in which such deductible expenses were incurred, the Board finds that in balancing of faults, there is no appreciable difference in fault by VA versus fault by the appellant under the circumstances of this case.  38 C.F.R. § 1.965(a)(1-2).

The Board next notes that the failure of the Government to insist upon its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the Government, and that, in this case she did not, according to the available record, change her position to her detriment as a result of the award.  38 C.F.R. § 1.965(a)(5-6).  In essence, the appellant received $2,812.28 to which she was not entitled, and did not, in relying upon the amount received, act against her own interest with respect to any unrelated opportunity or obligation.  

With respect to whether recovery of the overpayment from the appellant would result in undue financial hardship, the Board notes that, as reported in her August 2004 Financial Status Report, she lists $480.70 in total monthly income and $786.44 in total monthly expenses. The appellant also reported that she owned real estate worth $5.000.00 and automobiles worth $11,000.00.  The appellant's handwriting is difficult to read as to the amount of cash she reported to be in her bank, and such figure appears to be $45,050.00 or $15,050.00.  The amount entered by the appellant to represent her total assets, however, does not appear to account for more than $50.00 in cash in the bank.  While the precise amount of the appellant's assets is unclear, it clear that she indeed has assets and income.  There is no evidence that collection of the debt would deprive the appellant of the basic necessities.  The Board emphasizes that after taking care of basic necessities such as shelter and food, the appellant is expected to accord a debt to VA the same regard given to any other debt.  As there is evidence that the appellant is employed and has income, and has automobiles, real estate, and savings, repayment of the Government debt in monthly installments would not deprive the appellant, or her family, the basic necessities of life.  38 C.F.R. § 1.965(a)(3).

Further, the Board finds that recovery of the overpayment would not nullify the objective for which the VA benefits were intended.  Specifically, the objective of the DIC benefits was to compensate a surviving parent of a veteran, and such compensation has been made, in the form of monthly payments made consistent with the pertinent regulations.  To recover the overpayment would not negate the fact that the appellant was compensated for the Veteran's last expenses during the appropriate 12-month period.  38 C.F.R. § 1.965(a)(4).

The Board finds, therefore, that under the principles of equity and good conscience, taking into consideration each of the specifically enumerated elements of 38 C.F.R. § 1.965(a), it would not be unfair to recover the overpayment of DIC benefits in the amount of $2,812.28.  The end result would not be unduly favorable or adverse to either the Government or the appellant.  Also, the Board emphasizes that the terms of collection of the overpayment will include VA's consideration of a flexible repayment plan consistent with the appellant's income and commensurate with her total monthly obligations.

The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, however, the preponderance of the evidence is against a waiver of the assessed overpayment.


ORDER

Waiver of recovery of an overpayment of DIC benefits in the amount of $2,812.28 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


